Mr. Justice Wolf
delivered the opinion of the court.
The appellant in the District Court of San Juan on the 3rd of September, 1926, was charged with carrying a prohibited weapon illegally. The case was called for hearing on the 11th of February, 1927. On. that date the defendant *605presented a motion that the case he dismissed because it had not been tried within 120 days from the presentation of the information. In response to this motion the court said that it would take judicial notice of the excessive work that the court had. The trial did not take place within 120 days, and we have consistently held in accordance with section 448 of the Code of Criminal Procedure that a failure to bring the defendant to trial within that time without legal excuse entitles him to a discharge. Unless there is some showing that other cases have a preference, the fact that the court is busy is no legal excuse. Other cases may be postponed if necessary. Dyer v. Rossy, 23 P.R.R 718; People v. Quirindongo, 33 P.R.R. 433; People v. Cepeda, 31 P.R.R. 465; People v. Acevedo, 29 P.R.R. 292.
The judgment should be reversed and the prosecution dismissed.